Citation Nr: 0527057	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of the neck, 
hands, left knee and left shoulder, and for chest pain, 
claimed as secondary to service-connected seizure disorder 
and associated medications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to March 
1966 and from June 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  The 
veteran voiced disagreement with the denial of secondary 
service connection for the claimed conditions in September 
2002 and a statement of the case (SOC) was issued in July 
2003.  The veteran perfected his appeal the following month.

The veteran failed to report for his scheduled hearing before 
a Veterans Law Judge in November 2003.  His request for a 
hearing is therefore considered withdrawn.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this appeal has been developed and obtained, and all due 
process concerns have been addressed.

2.  Competent probative medical evidence does not indicate 
that the veteran has arthritis of the neck, hands, left knee 
or left shoulder, or chest pain that is proximately due to, 
the result of, or aggravated by his service-connected seizure 
disorder or associated medications.


CONCLUSION OF LAW

Secondary service connection for arthritis of the neck, 
hands, left knee and left shoulder, and for chest pain is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Secondary Service Connection

While on active duty, the veteran was diagnosed with a 
convulsive disorder.  He was found unfit to perform his 
duties due to this disability.  See August 1969 Findings of 
the Physical Evaluation Board.  His service medical records 
indicate that during hospitalization, the veteran was started 
on an anti-convulsion medication that was recommended to be 
continued indefinitely.  See July 1969 service medical 
record.  The veteran was honorably discharged from active 
duty in September 1969 and a June 1970 VA hospital discharge 
summary reflects that his discharge medications included 
Dilantin and Phenobarbital.  Service connection was 
established for a seizure disorder via a September 1970 
rating decision.  His current medical records indicate that 
he still currently takes Dilantin and Phenobarbital 
medications for his service-connected disability.  The 
veteran contends that his long-term use of these medications 
has resulted in arthritis of the neck, hands, left knee and 
left shoulder, and in chest pain.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, while the veteran is competent to 
describe his symptoms, he is not competent to render a 
medical opinion that indicates that he has a chronic 
disability as the result of his service-connected seizure 
disorder or associated medications.  

Furthermore, the veteran has submitted photocopies of entries 
from a Home Health Handbook publication.  The consumer guide 
entries indicate that a major side effect of Dilantin is 
arthritis while a major side effect of Phenobarbital is chest 
tightness and a slow heart rate.  The veteran has submitted 
these entries in support of his claim.  See statement 
received in September 2002.  While the photocopied entries 
refer to a generic relationship, the entries are not specific 
to the facts of the veteran's claim such as the onset of any 
complaints in relation to the veteran's complete medical 
history.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The submitted photocopies do not have the degree of certainty 
for the specific facts of the veteran's claim to be probative 
to the issue at hand.

The veteran's private medical records and a letter from his 
private physician do not link any current disability to the 
veteran's seizure disorder or associated medications.  The 
veteran was afforded a VA examination in October 2001 and the 
report shows that the examiner indicated (after examining the 
veteran, reviewing his medical history, researching the 
veteran's medications, and discussing the veteran's case with 
members of the neurology staff) that the veteran's claimed 
disabilities were not associated with his seizure disorder 
medications.

In contrast to the generic literature submitted by the 
veteran in support of his claim, the VA examiner's opinion is 
specific to the veteran and his medical history and, as such, 
is more probative.  As such, the Board finds that the 
competent, probative evidence of record does not indicate 
that the veteran has a current disability as the result of, 
proximately due to, or aggravated by his service-connected 
seizure disorder or associated medications.   See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-
of-doubt rule does not apply when the preponderance of the 
evidence is against the claim).  Secondary service connection 
is therefore denied.

Veterans Claims Assistance Act

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Prior to adjudication of his secondary service connection 
claim, a letter was sent to the veteran in July 2001 by which 
he was informed of the evidence VA would obtain.  The veteran 
was informed of the information necessary to substantiate his 
claim via the January 2002 rating decision while the July 
2003 SOC contained the complete regulatory provisions 
regarding VA's duty to assist with his claim, providing the 
veteran with notice of the information he was expected to 
provided and requesting that he provide any evidence in his 
possession that pertains to his case.  Therefore, the Board 
considers the notice requirements of the VCAA met for the 
issues decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  Although complete notice was provided to the veteran 
after the initial adjudication of his claims, he has not been 
prejudiced thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  In addition, the 
actions taken by VA have essentially cured the error in the 
timing of notice (i.e., VCAA compliant notice with subsequent 
VA process).  It is clear from the veteran's active role in 
the adjudication of his claim and by his evidentiary 
submissions that he understood the evidence needed to 
substantiate his claim and his and VA's roles in the claims 
process.  Under these circumstances, the Board is satisfied 
that any error in notice and the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded a VA examination in 
connection with his secondary service connection claim and 
the resulting report has been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  Service medical records, VA medical 
records, and private medical evidence have been associated 
with the veteran's claims file.  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER


Secondary service connection for arthritis of the neck, 
hands, left knee and left shoulder, and for chest pain is 
denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


